DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of advisory under 12.
Instant specification at page 7, under “detailed description of the preferred embodiments “ describes:

    PNG
    media_image1.png
    187
    513
    media_image1.png
    Greyscale

	Which polymer correspond to formula II and which polymer correspond to formula III? Which polymer is formula Ia and which polymer is drawn to formula Ib?
What is silicone fluid 2 available from Wacker Chemie AG?
In response to the above questions, declarant under item 9, shows under table 1 amino functional silicone fluid 1 and amino functional silicone fluid 2.  See below table 1 form the declaration.

    PNG
    media_image2.png
    313
    639
    media_image2.png
    Greyscale


 Amino functional silicone fluid  I or Amino functional fluid 2 is formed from structural units Ia and Ib and II or Ia and Ib and III. However, claim 1 recites 

    PNG
    media_image3.png
    179
    662
    media_image3.png
    Greyscale

The polyorgano siloxane is not formed from three units but 4 units.
Applicants did not describe polyorganosiloxane A1 which is formed from 4 units, which are Ia, Ib, II and III.
Additionally, according to the declarant showing variables for each formula, R1 or R3 correspond to methyl only.
There are no species in the instant specification for the formation of polyorganosiloxane A1 which is formed from 4 units, which are Ia, Ib, II and III and  specification fails  to describe R1 or R3 as hydrocarbyl radical formed form 1-40 carbon, without specifying in the instant specification the nature of “ hydrocarbyl”.
 	Rejection of claims 11-21 under 112,  first paragraph for lack of written description rejection is deemed proper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619